Citation Nr: 0507786	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an 
anxiety reaction.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), hiatal hernia, and constipation, to 
include on a secondary basis.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the evidence of record appears to have 
raised an issue.  According to June 2004 VA psychiatric 
examination report, the examiner noted that the veteran had 
post-traumatic stress disorder due to a described stressful 
incident during service.  The Board refers this issue to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a disorder claimed as GERD, 
hiatal hernia, and constipation, that was incurred or 
aggravated during service, the disorder was not manifested to 
a compensable degree within one year of separation from 
service, and is not otherwise related to service.

2.  The veteran's GERD is aggravated by his service-connected 
anxiety disorder.

3.  The appellant's service-connected anxiety is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The disorder claimed as GERD, hiatal hernia, and 
constipation, is proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004).

2.  The criteria for a 50 percent rating for an anxiety 
disorder, and not in excess thereof, have been met.  38 
U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and provides an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The RO, in a letter dated in January 2004, advised the 
veteran what information and evidence was needed to 
substantiate his claims.  The letter also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was specifically 
told that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The statement of the case also notified 
the veteran of the information and evidence needed to 
substantiate the claims.  The November 2003 statement of the 
case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans' benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication notice constitutes harmless error.  See 
38 C.F.R. § 20.1104.  In this case, the Board finds that any 
error in not providing a VCAA notice letter to the veteran 
prior to the initial adjudication of his claim is harmless 
error.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that an examination in addition to the ones 
of record in this case is not necessary to reach a decision.  
Further development is not needed in this case because there 
is sufficient evidence to decide the claim. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 

II.  Service Connection

The appellant asserts that service connection is warranted 
for GERD, hiatal hernia, and constipation.  He asserts that 
he incurred the claimed conditions either during service or 
due to his service-connected anxiety disorder on a secondary 
basis.  

The Board notes that the RO denied the veteran's claim for 
entitlement to service connection for a stomach disorder in a 
January 1954.  The veteran did not appeal that decision and 
it is final.  The Board notes that the current issue on 
appeal for GERD, hiatal hernia, and constipation is different 
from the one that the RO denied in January 1954, primarily 
because he is maintains that his GI problems are secondary to 
his service-connected anxiety disorder.  The veteran did not 
claim secondary service-connection at the time of the January 
1954 decision.  Therefore, the Board will address the current 
issue on a direct basis as opposed to whether to reopen based 
on new and material evidence. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id. 

In addition, certain chronic diseases, including peptic or 
gastric ulcer disease, may be presumed to have been incurred 
during service if the specified disease becomes disabling to 
a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability. In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability that would exist without 
such aggravation. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448, 449 (1995).

The appellant's service medical records reflect general 
complaints of stomach pain with no diagnosis.  The veteran 
complained of stomach upset in December 1951, stomach pains 
in December 1952, and epigastric distress in March 1953.  He 
was given an antacid mix to treat the stomach pain.  The May 
1953 separation examination indicates that the veteran had 
stomach pain for the previous 6 months, but no diagnosis.  On 
examination, his abdomen and viscera were determined to be 
normal.  Such facts only provide negative evidence against 
this claim.

As for the relevant post-service medical evidence, it 
consists of a December 1953 radiographic report that was 
negative for findings of a stomach disorder.  The examiner 
noted that no abnormality was observed in the 
gastrointestinal (GI) tract.  These reports show no diagnosis 
of an ulcer within one year of the appellant's separation 
from active duty.  

The post-service medical reports show that the appellant is 
currently suffering from GERD, hiatal hernia, and 
constipation.  However, there are no reports linking 
appellant's disorder to his military service or to his 
service-connected anxiety disorder.  The first medical 
evidence of GERD, hiatal hernia, and constipation comes in 
the form of medical evidence approximately 40 years after the 
veteran left active duty.  

The appellant's most recent exam, a September 2002 VA 
examination report, showed that the veteran is currently 
diagnosed with GERD, hiatal hernia, and constipation.  The 
examiner advised a GI endoscopy within six to eight weeks.  
The examiner opined that the GERD and constipation were not 
likely related to anxiety.

In a December 2003 outpatient treatment note, a VA physician 
opined that the veteran's GERD was more likely than not a 
secondary condition to the service connected anxiety 
disorder.

The Board finds that service connection for GERD, hiatal 
hernia, and constipation is not warranted on a direct basis.  
There is no record of in-service treatment or diagnosis of 
GERD, hiatal hernia, and constipation.  There is also no 
evidence of treatment, manifestation, or diagnosis of a 
gastrointestinal ulcer within the one-year presumptive 
period.  There are no reports of treatment for gastric 
symptoms between 1955 and 2000 (a period of at least 45 
years).  This lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim for 
service connection due to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the veteran's lay statements.  A 
layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) and Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  Accordingly, the veteran's 
claim for GERD, hiatal hernia, and constipation is denied on 
a direct basis.

The Board finds, however, that service connection is 
warranted on a secondary basis.  The evidence shows that the 
veteran is service connected for a generalized anxiety 
disorder.  As noted above, the record contains two opposing 
VA medical opinions regarding the relationship of the 
veteran's GERD to his service-connected anxiety.  Both 
opinions appear credible and are based on an examination of 
the veteran and his medical history.  In light of the 
equality of the opinions, the Board finds that the evidence 
is in equipoise regarding whether the veteran's GERD is 
aggravated by his service-connected anxiety disorder.  
Therefore, the Board finds that service connection is 
warranted for GERD on a secondary basis.

III.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the various 
disabilities.  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment. 
Id.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances and ratings are intended, 
as far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The rating criteria provide for a 30 percent disability 
rating when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.

The Global Assessment of Functioning (GAF) scale reflects 
the, "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.] GAF 
scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The Board is of the opinion that the evidence of record more 
nearly approximates the criteria for a 50 percent disability 
evaluation for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Specifically, the evidence shows complaints of outbursts of 
anger, difficulty concentrating, daily anxiousness and 
irritability, and excessive worrying.  The most recent 
examination found depressed mood, and noted that the 
veteran's mental disorder restuled in moderate social and 
occupational dysfunction.

The Board has considered an August 2002 VA psychiatric 
examination report in which the examiner found that the 
veteran did not have a psychiatric disorder.  In light of the 
veteran's medical history during and after service, the Board 
finds that this report lacks probative value.  Subsequent VA 
examination records show that the veteran receives routine 
treatment from VA for his anxiety disorder.  Therefore, the 
Board gives the remaining evidence of record greater weight. 

Although the evidence meets the criteria for a 50 percent 
rating, the Board finds that it does not more nearly 
approximate the criteria for a rating in excess of 50 
percent.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

VA outpatient treatment records dated since 2001 indicate 
that the veteran has been treated for his anxiety disorder.

According to a June 2004 VA psychiatric examination report, 
the examiner indicated that the veteran had been retired as a 
teacher in 1984.  The veteran told the examiner that he felt 
his retirement was due in part to his quick temper.  The 
examiner noted that the veteran received individual therapy 
and medication management every two to three months.  Based 
on the psychiatric examination, it was the examiner's 
impression that the veteran had symptoms consistent with 
post-traumatic stress disorder (PTSD).  The examiner 
explained that the veteran more likely than not had a 
generalized anxiety disorder for which he had been treated 
during service.  The examiner clarified that the PTSD is an 
anxiety disorder and, if the veteran did not meet the 
criteria for PTSD, he would then meet the criteria for a 
generalized anxiety disorder.  The examiner remarked that the 
two diagnoses could not be diagnosed at the same time.  The 
veteran had moderate social and occupational dysfunction.  
The examiner felt that the veteran was not employable due to 
his PTSD.  

The examiner added, however, that the veteran was not being 
treated aggressively for this disorder and only saw a 
psychiatrist every two to three months.  The examiner 
diagnosed the veteran with PTSD and a GAF of 58.  As noted 
above, scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The Board finds that this evidence does not support a rating 
in excess of 50 percent.  The examiner described the veteran 
in terms of moderate impairment.  Furthermore, the veteran is 
service connected for an anxiety disorder, not PTSD.  
Although the VA examiner opined that the veteran was not 
employable due to PTSD at the time of the examination, this 
is not relevant to the issue on appeal.  The veteran is 
service connected for an anxiety disorder.  The issue of 
whether service connection is warranted for PTSD is not 
before the Board.

As noted by the examiner, PTSD and a generalized anxiety 
disorder are two different diagnoses.  While PTSD may be an 
anxiety disorder, it is nevertheless a different disorder as 
recognized by DSM-IV and VA.  Based on a review of this 
examination report, the Board finds that the impairment 
caused by the veteran's service-connected anxiety disorder 
more nearly approximates the criteria for a 50 percent 
rating, but not more.  

Likewise, the outpatient treatment records to not support a 
rating in excess of 50 percent as they do not demonstrate 
symptomatology warranting a higher rating.

The Board has considered the veteran's contentions regarding 
his anxiety disorder.  While the veteran is certainly capable 
of providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..." Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The medical evidence does not more nearly show 
that a rating in excess of 50 percent is warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent for his 
anxiety disorder.  Hence, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies, and the appeal for a disability 
rating in excess of 50 percent for anxiety disorder is 
denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there is no evidence that either service-
connected disability on appeal has independently caused 
marked interference with the veteran's employment or required 
frequent periods of hospitalization.  As noted, the evidence 
of record does not show that the veteran is unemployable due 
solely to his service-connected anxiety disorder.  In any 
event, the Board notes that any impairment in the veteran's 
ability to work is already contemplated by the applicable 
schedular criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for GERD on a secondary basis is granted.

A rating of 50 percent, but not greater, for an anxiety 
disorder is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


